Citation Nr: 1212244	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  00-05 312	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, as a residual of a head injury.

2.  Entitlement to service connection for a bilateral leg disability, to include sciatica of the lower extremities, to include as secondary to low back disability.  

3.  Entitlement to an initial evaluation in excess of 20 percent for cervical spondylosis, from August 3, 2010.

4.  Entitlement to an initial evaluation in excess of 10 percent for tension headaches.


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  Records indicate periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) between December 1979 and April 2001.  With the exception of dates in 1997, available service personnel records do not identify the exact dates of ACDUTRA and INACDUTRA during the period from December 1979 to April 2001. 

These matters come before the Board of Veterans' Appeals (Board) from merged appeals of rating decisions of the St. Louis, Missouri, Regional Office Center (RO) of the Department of Veterans Affairs (VA). 

This case is on appeal from a November 1999 rating decision that denied service connection for residuals of a head injury.  In a March 2001 decision, the Board also denied this claim.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, by means of an Order promulgated in February 2002, vacated the Board's decision and remanded the case to the Board for further development.  The Board requested additional development of this claim by memorandum in July 2002 and by remand in May 2003. 

This case is also on appeal from a February 2004 rating decision that denied service connection for a bilateral leg disability.  

In a May 2007 decision, the Board denied the claim of entitlement to service connection for residuals of a head injury, to include a cervical spine disorder, a lumbar spine disorder, and headaches.  The Board remanded the issue of service connection for a bilateral leg disability, to include sciatica of the lower extremities.  

The Veteran thereafter appealed that decision to the Court which, upon a June 2008 Joint Motion of the parties, promulgated an Order in July 2008 which vacated that part of the Board's May 2007 decision that denied the claim of entitlement to service connection for residuals of a head injury and remanded the case to the Board for further development.  

The Board remanded the issues of entitlement to service connection for residuals of a head injury, and service connection for a bilateral leg disability, in April 2009 for additional development.  

A July 2011 rating decision granted service connection for cervical spondylosis, as a result of an inservice head injury.  The initial evaluation was 10 percent from April 1999, and 20 percent from August 3, 2010.  The rating decision also granted service connection for tension headaches, with a noncompensable initial evaluation, from April 1999.  Supplemental statements of the case (SSOCs) dated in July 2011 denied service connection for a bilateral leg disability, to include sciatica, and a low back disability, as a residual of a head injury.

In a July 2011 notice of disagreement (NOD), the Veteran clearly voiced disagreement with the August 2010 increase from 10 percent to 20 percent for cervical spondylosis.  In August 2011 correspondence, the Veteran stated that he wanted an increased evaluation for his service-connected cervical spine disability, since it had increased in severity.  A November 2011 statement of the case (SOC) addressed the issue of entitlement to an evaluation in excess of 20 percent for cervical spondylosis.  In a November 2011 VA Form 9, the Veteran stated that he wished to appeal the issues on the statement of the case, i.e., entitlement to an initial evaluation in excess of 20 percent for cervical spondylosis, from August 3, 2010.  As the Veteran has at no time voiced disagreement with the 10 percent initial evaluation from April 1999, the Board does not have jurisdiction over the issue of whether the Veteran is entitled to an initial evaluation in excess of 10 percent for cervical spondylosis, from April 1999.  

The Veteran's July 2011 NOD also voiced disagreement with the noncompensable initial evaluation for tension headaches.  In August 2011 correspondence, the Veteran stated that he wanted an increased evaluation for his service-connected tension headaches, since they had increased in severity.  A November 2011 rating decision assigned a 10 percent evaluation, under Diagnostic Code 8100, for migraine headaches, effective in April 1999.  This is not the highest available evaluation under Diagnostic Code 8100.  A claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the Veteran has not been issued a corresponding SOC for this issue.  As the Veteran has entered an NOD, and has not otherwise withdrawn the issue in writing, the Board is required to remand the claim for service connection for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board notes that two separate appeals were merged under the Veteran's initial Court remand, so as to afford him his original place on the docket.  See 38 C.F.R. § 20.900.

The issues of entitlement to a compensable initial evaluation for tension headaches and entitlement to an initial evaluation in excess of 20 percent for cervical spondylosis, from August 3, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a low back disability, as a residual of a head injury, related to active duty or ACDUTRA.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has bilateral leg disability, to include sciatica of the lower extremities, related to active duty or ACDUTRA, or proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability, as a residual of a head injury, was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A bilateral leg disability, to include sciatica of the lower extremities, was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and was not incurred or aggravated as a result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August and October 2003, VA informed the appellant of what evidence was required to substantiate the claims for service connection for a bilateral leg disability and residuals of a head injury, to include a lumbar spine disability, respectively, and of his and VA's respective duties for obtaining evidence.  In March 2006 correspondence, VA informed him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudications, the claims were readjudicated thereafter in SSOCs dated in July 2011 (low back and bilateral legs) and May 2008 (bilateral legs) and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The Veteran's complete service treatment records are not associated with the claims file.  The available service treatment records consist primarily of the report of a medical examination apparently conducted in November 1982, and the report of a medical examination conducted in January 1998 with the corresponding report of medical history.  A review of the claims file shows repeated and unsuccessful attempts to obtain any additional available service records, and in September 2005 a formal finding of unavailability was made.  VA and private medical records are of record, and the Veteran's records from the Social Security Administration  (SSA) are also associated with the claims file.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. 

VA examinations with respect to the Veteran's claims were conducted in August 2010, with addenda provided in August and October 2010 after the claims file was reviewed.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, including the Veteran's statements, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Degenerative arthritis and organic diseases of the neurological system will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) . 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he has a low back disability as a result of an inservice head injury.  He also asserts that he has a bilateral leg disability, to include sciatica, to include as a result of the low back disability.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for either disability.  

As noted above, most of the Veteran's service medical records are apparently unavailable.  The Board is aware that, in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board's April 2009 remand found that the Veteran's assertion that he had a head injury during ACDUTRA was reasonably supported by the evidence, and accordingly requested that he be afforded a VA examination that assumed a head injury.  In fact, the subsequent July 2011 rating decision determined that this same head injury caused the Veteran's cervical spine disability and granted service connection.  As earlier VA examination reports did not assume an inservice head injury, the Board finds that the earlier VA medical opinions are not probative.  As a result, the Board will not discuss them in this decision.  

The report of an August 2010 VA neurological examination sets forth the relevant history (as provided by the examination request form, VA electronic records and the Veteran's own history), the Veteran's subjective complaints, and examination results.  The pertinent impression was lumbar spondylosis by history and CT scan.  The examiner stated that it was not his belief that the Veteran's lumbar spine had anything to do with the alleged head injury of 1992, and that the spondylolytic changes in the lumbar region and associated leg pain had nothing to do with the injury of 1992.  The leg pain was likely related to back referred pain, which was related to the Veteran's spondylolytic changes and also his rather large size, which did not help and contributed significantly to his lumbar spine discomfort.  The examiner reiterated that the Veteran's lumbar spine and leg pain did not appear to be related to a reasonable degree of medical certainty to the incident of 1992 where a tailgate hit him on the head.  

In the report of an August 2010 VA spine examination, a second VA examiner sets forth the relevant history (as provided by the Veteran), the Veteran's subjective complaints, and examination results.  The resulting pertinent diagnosis was lumbar degenerative disc disease with left parasagittal protrusion at L1-L2 with other degenerative changes, sciatic type pain, no evidence of radiculopathy; and normal clinical neurological examination.  

In an August 2010 addendum written after she had reviewed the Veteran's claims file, the VA spine examiner stated that, based on a March 2002 MRI report, it was her medical opinion that the sciatic type pain on both of the Veteran's lower extremities were at least as likely as not caused by or a result of his service-connected (sic) lumbar spine disorder.  

In an October 2010 addendum, the VA spine examiner stated that it was her medical opinion that the Veteran's lumbar spine condition was less likely as not caused by or a result of the head trauma he sustained in military service.  She noted that the tailgate of the truck hit the Veteran in the head.  The energy transfer was greatest in the neck and that is where the most trauma would be seen.  As the energy waves traveled down the Veteran's back, if in fact they did, the trauma or injury to the tissues would be less and less the further away from the head.  X-rays indicated that the Veteran had degenerative disc disease and mild osteoarthritic changes in the lumbar spine that were more likely from normal daily life stresses.  

In an October 2010 addendum, the VA neurological examiner stated that he had reviewed the Veteran's claims file, the electronic record, his own August 2010 VA examination report, and the August 2010 VA spine examination report.  He stated that he could only speculate, but it was highly unlikely that the Veteran's lumbar spine had anything specifically to do with the alleged incident of trauma to the head caused by the tailgate.  

The Board finds that these medical opinions constitute probative evidence against the Veteran's claims.  They are based on current examination results, reviews of the claims file and the examiners' own expertise.  The examiners explained their opinions with detailed references to medical findings in the Veteran's post-service treatment records.  This fact is particularly important, in the Board's judgment, as the references make for more convincing rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of these negative VA opinions.  In fact, the post-service evidence is negative for any evidence linking the Veteran's low back disability to his recognized ACDUTRA head injury, or linking his bilateral leg disability, to include sciatica of the lower extremities, to active duty, ACDUTRA or service-connected disability.  In this regard, as the Veteran's low back disability is not service-connected, any resulting lower extremity disability cannot be service connected.  

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of degenerative arthritis or organic disease of the neurological system within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Board is aware of the Veteran's contentions that his low back disability is the result of his ACDUTRA head injury, and that his bilateral leg disability is the result of active duty, ACDUTRA or service-connected disability.  However, the Veteran's contentions do not constitute medical evidence in support of his claims.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence linking his low back disability to his recognized inservice head injury, or his bilateral leg disability, to include sciatica of the lower extremities, to his active duty or service-connected disability.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe continuity of low back and leg symptoms since active duty, any injury during ACDUTRA or active duty, or since the development of a service-connected disability.  The Board finds him to be credible in this regard.  However, he is not competent to diagnose those symptoms, to include as manifestations of any current disability.  The probative value of his assertions as to etiology are outweighed by the medical evidence of record, which includes the above negative VA medical opinions.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a low back disability, as a residual of a head injury, or a bilateral leg disability, to include sciatica of the lower extremities, to include as secondary to low back disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability, as a residual of a head injury, is denied.

Service connection for bilateral leg disability, to include sciatica of the lower extremities, to include as secondary to low back disability, is denied.


REMAND

As noted above, the Veteran has not been provided an SOC for the claim for an initial evaluation in excess of 10 percent for tension headaches.  Thus, the Board is required to remand the claim to correct this procedural deficiency.  Manlincon, supra. 

Turning to the Veteran's cervical spondylosis, the Board notes that two different VA examinations conducted on the same date in August 2010 resulted in very different findings regarding the Veteran's cervical spine range of motion.  Although an October 2010 addendum attempts to reconcile the different findings, the Board finds that the disparity between the two examination results warrants another VA examination to obtain accurate findings.  Moreover, one of the reports discusses the Veteran's range of motion with the words "about" and "barely."  The Board finds that these vague and imprecise terms cast doubt on the accuracy of the findings and necessitate additional development.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with an SOC regarding the claim for entitlement to an initial evaluation in excess of 10 percent for tension headaches.  The SOC should address all aspects of the claim and compliance with VA's duty to notify and assist.  Provide the Veteran the appropriate amount of time in which to submit a substantive appeal.  If the Veteran perfects an appeal of the issue, the appeal should be returned to the Board, if otherwise in order. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine to determine the nature and current level of severity of the Veteran's service-connected cervical spondylosis.  The claims file must be made available to the examiner.  The examiner is requested to provide accurate and detailed findings regarding the range of motion of the Veteran's cervical spine, both before and after repetitive movements.  A complete rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


